              Case 8:21-cr-00030-GLS Document 13 Filed 05/13/21 Page 1 of 1


                                                         U.S. Department of Justice
                                                         United States Attorney
                                                         District of Maryland

Harry M. Gruber                                          Office Address:                   DIRECT: 410-209-4835
Assistant United States Attorney                         36 S. Charles Street, Suite 400     MAIN: 410-209-4800
Harry.Gruber@usdoj.gov                                   Baltimore, MD 21201-3119             FAX: 410-962-0122


                                               May 13, 2021

Honorable Gina L. Simms
United States Magistrate Judge
United States District Court
6500 Cherrywood Lane
Greenbelt, Maryland 20770

           Re:        United States v. Venkatesh Rao
                      Crim. No. GLS-21-30

Dear Judge Simms:

       The government submits this letter in lieu of a sentencing memo with respect to the
above-captioned matter, which is set for sentencing on May 28, 2021, at 10 a.m.

       The government has no objections to the presentence report, and further agrees that the
guidelines calculation results in an adjusted offense level of four, with an advisory guidelines
range of 0-6 months. See PSR, ¶ 45. The government also agrees that pursuant to the advisory
guidelines, this Court has the discretion to not impose any period of incarceration. Id.

       The government intends to defer to the Court as to the appropriate sentence in this matter,
including the issues raised in the defendant’s memorandum regarding probation and the
imposition of a fine. 1

                                                  Respectfully submitted,

                                                  Jonathan F. Lenzner
                                                  Acting United States Attorney


                                             By:_____/s/_______________________
                                                 Harry M. Gruber
                                                 Peter J. Martinez
                                                 Assistant United States Attorneys

cc: George Allen Dale, Esq.

1
       In the defendant’s sentencing memorandum, counsel indicated that he would have
suggested a fine of $500, but did not object to a fine of $2,000, as recommended in the
presentence report.
